Russell, J.
1. This ease is controlled in principle by the decision of this court in Haber-Blum-Bloch Hat Co. v. Friesleben, 5 Ga. App. 123 (62 S. E. 712). The defendant having invoked and obtained from the referee a ruling that the plaintiff’s claim was not provable in bankruptcy, (and the plaintiff having acquiesced in such ruling to its prejudice, the defendant is now estopped from assuming an inconsistent position, and from asserting that the plaintiff can not recover on account of the defendant’s discharge in bankruptcy.
2. As to the plaintiff’s right to recover, the decision is controlled by the ruling of this court in Ederheimer, Stein & Co. v. Carson, 7 Ga. App. 304 (66 S. E. 814). Judgment reversed.